UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7376



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEENAN KESTER COFIELD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:06-cv-00881-MJG; 1:04-cr-00099-MJG)


Submitted:   November 15, 2006        Decided:   November 22, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keenan Kester Cofield, Appellant Pro Se. Stephen Matthew Schenning,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Keenan   Kester   Cofield     seeks   to    appeal   the    district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating      that   reasonable      jurists    would     find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Cofield has not

made the requisite showing.           We deny Cofield’s motion for bail

and/or stay pending appeal, deny a certificate of appealability,

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions    are     adequately     presented     in   the

materials     before    the   court   and     argument     would   not    aid   the

decisional process.



                                                                         DISMISSED




                                      - 2 -